ON PETITION EOR REHEARING.
Per Curiam.
In support of the petition for rehearing, it is urged that the particular facts in the petition for mandamus *282upon which petitioner relies for relief, namely, that the track in question destroys all access to the property abutting on Wewatta street, has been overlooked. We fully understood and considered the averments of the petition in this respect. As stated in the opinion, the controlling question is, whether or not mandamus is the appropriate remedy, or can be invoked to obtain the relief sought. The contention of counsel for appellant is, that the city authorities may be compelled by mandamus proceedings to remove obstructions which virtually close the street as a public thoroughfare. In an appropriate action against the proper parties, the question of the power of the municipal authorities to permit the obstruction complained of, could undoubtedly be determined, but it cannot in this proceeding. The city has the authority to permit a street to be occupied by railroad tracks. This involves the exercise of discretion and judgment on the part of its proper officials. It is authorized to compel the removal of tracks which unneccesarily interfere with the use of a street by the public, or by the owners of abutting property. The degree of obstruction, however, caused by such occupation does not change the rule, that the exercise of discretion on the part of municipal officials cannot be interfered with by mandamus. Otherwise, in every case where a track was laid upon a street, the question whether or not it resulted in unnecessary interference with its use would become the subject of inquiry through mandamus. This would result in transferring the government of municipalities to the judiciary, when, under the law, it is vested in the municipal officials.

Petition for rehearing denied.